DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agata et al. (US Pub No. 2011/0156336 A1).
	Regarding Claim 1, Agata et al. discloses 
a first conveyance path (i.e. along 8, 12) configured to allow a sheet to be conveyed along the first conveyance path; 
a second conveyance path that extends upward from a branch position (see Fig. 1 mark-up below, wherein the second conveyance path extends from the branch position going upward and leftward, to 14) in the first conveyance path, the second conveyance path being configured to allow the sheet that has passed through the first conveyance path to be conveyed along the second conveyance path; 
a third conveyance path (i.e. 21, extending from the branch position and extending downward along 22a) that extends downward from the branch position, the third conveyance path being configured to allow the sheet that has passed through the second conveyance path to be conveyed along the third conveyance path; 
a first conveyance roller (14) disposed in the second conveyance path and configured to rotate normally and reversely to convey the sheet (Fig. 7); 
a first drive motor (16) disposed below the branch position (see Fig. 1, Fig. 7); and 
a first belt (32) disposed in a drive transmission path from the first drive motor (16) to the first conveyance roller (14) and configured to transmit a driving force from the first drive motor to the first conveyance roller (see Fig. 7).
Regarding Claim 15, Agata et al. discloses
an image forming unit (100B) configured to form an image on the sheet to be conveyed.

    PNG
    media_image1.png
    459
    602
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a second belt as claimed (Claims 2-6) or a fourth conveyance path, third conveyance roller, second drive motor and third belt (Claims 7-14). The prior art also does not show the framework, drawer and third drive motor as claimed (Claims 16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosaka (US Pub No. 2016/0289036) discloses motors M1-M3 that control rollers on reverse paths.
Hashimoto (US Pub No. 2014/0291923) discloses motor 68 and second path 52.
Ito (US Pub No. 2013/0020753) discloses motor 9 but second conveyance path along 22 to be horizonal.
Fujiwara (US Pub No. 2006/0290049) discloses motor 55 above the branch point and motor 65 below the branch point but 65 does not operate rollers on a second conveyance path that extends upwards from the branch point.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        August 19, 2022